department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date uniform issue list date trust a_trust b corporation brother brother voting_trust foundation dear this is in response to your ruling_request dated date requesting a ruling that your ownership of corporation non-voting stock will be permitted holdings and will not constitute excess_business_holdings under sec_4943 facts you have been recognized as an organization exempt under sec_501 because you are described in sec_501 and are classified as a supporting_organization within the meaning of sec_509 you maintain and operate donor advised funds as defined in sec_4966 brother and brother collectively the brothers are founders of corporation both of the brothers have made gifts of corporation non-voting stock to you that is held in donor advised funds maintained by you each of the brothers has advisory privileges over his own respective donor_advised_fund each of the brothers also has transferred all of his corporation voting_stock to brother who is the trustee trustee of the voting_trust in exchange for voting_trust_certificates the voting_trust confers on the trustee the right to vote all voting_stock held by the trustee and otherwise act for the beneficial owners of the stock subject_to the trustee's fiduciary duties to those beneficial owners as holders of the voting_trust_certificates the brothers have each created a revocable_trust agreement trust a and trust b hereafter the revocable trusts and have transferred all their shares of stock of corporation subject_to the terms of the voting_trust to the trustee of the revocable trusts you state that under the proposed transaction trustee under the revocable trusts will transfer beneficial_ownership of noless than percent of corporation voting_stock subject_to the terms of the voting_trust to foundation upon the receipt of a favorable ruling foundation is exempt under sec_501 because it is described in sec_501 and is classified as a public charity within the meaning of sec_509 and sec_170 after the transfer of corporation voting_stock to the foundation brothers will hold no more than indirectly in a non-fiduciary capacity you will not hold any direct or indirect interest in the voting_stock of corporation percent of corporation voting_stock directly or ruling requested upon transfer of the beneficial_ownership of foundation the corporation non-voting stock held by you in donor advised funds will be permitted holdings and will not constitute excess_business_holdings within the meaning of sec_4943 percent of corporation voting_stock to law sec_507 imposes on each organization which is referred to in subsection a a tax equal to the lower_of - the amount which the private_foundation substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit resulting from the sec_501 status of such foundation or the value of the net assets of such foundation sec_509 provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii sec_4943 imposes on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period a tax equal to percent of the value of such holdings il r c sec_4943 provides that in general the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are i percent of the voting_stock reduced by ii the percentage of the voting_stock owned by all disqualified persons in addition in any case in which all disqualified persons together do not own more that percent of the voting_stock of an incorporated business_enterprise nonvoting_stock held by the private_foundation shall also be treated as permitted holdings sec_4943 provides that in computing the holdings of a private_foundation or a disqualified_person as defined in sec_4946 with respect thereto in any business_enterprise any stock or other interest owned directly or indirectly by or fora corporation partnership estate_or_trust shall be considered as being owned proportionately by or for its shareholders partners or beneficiaries ilr c sec_4943 provides that for purposes of this section a donor_advised_fund as defined in sec_4966 shall be treated as a private_foundation r c sec_4943 provides that in applying this section to any donor_advised_fund as so defined the term disqualified_person means with respect to the donor_advised_fund any person who is described in sec_4966 sec_4946 provides in part that for purposes of this subchapter the term disqualified_person means with respect to a private_foundation a person who is-- a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of-- i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest h only for purposes of sec_4943 a private foundation-- i which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or i substantially_all of the contributions to which were made directly or indirectly by the same person or persons described in subparagraph a b or c or members of their families within the meaning of subsection d who made directly or indirectly substantially_all of the contributions to the private_foundation in question sec_4946 provides that for purposes of paragraph the term substantial_contributor means a person who is described in sec_507 sec_4966 provides that the term donor_advised_fund means a fund or account-- i which is separately identified by reference to contributions of a donor or donors ii which is owned and controlled by a sponsoring_organization and iii with respect to which a donor or any person appointed or designated by such donor has or reasonably expects to have advisory privileges with respect to the distribution or investment of amounts held in such fund or account by reason of the donor's status as a donor sec_53_4943-1 provides that generally under sec_4943 the combined holdings of a private_foundation and all disqualified persons as defined in sec_4946 in any corporation conducting a business which is not substantially related to the exempt_purpose of the foundation are limited to percent of the voting_stock in such corporation sec_53_4943-2 imposes an initial excise_tax on the excess_business_holdings of a private_foundation sec_53_4943-3 provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock in the enterprise the foundation or disqualified_person would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in the enterprise to be permitted holdings sec_53_4943-3 provides that except as otherwise provided in sec_4943 and the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock in such enterprise reduced but not below zero by the percent of voting_stock in such enterprise actually or constructively owned by all disqualified persons sec_53_4943-3 provides that in general in addition to those holdings permitted by paragraph b of that section the permitted holdings of a private_foundation in an incorporated business_enterprise shall include any share of nonvoting_stock in such enterprise held by the foundation in any case in which all disqualified persons hold no more than percent of the voting_stock in such enterprise all equity interests which do not have voting power attributable to them shall for purposes of sec_4943 be classified as nonvoting_stock sec_53_4943-8 provides that for purposes of sec_4943 in computing the holdings in a business_enterprise of a private_foundation or a disqualified_person as defined in sec_4946 any stock or other interest owned directly or indirectly by or for a corporation partnership estate_or_trust shall be considered as being owned proportionately by or for its shareholders partners or beneficiaries except as otherwise provided paragraphs b c and d of this section any interest in a business_enterprise actually or constructively owned by a shareholder of a corporation a partner of a partnership or beneficiary of an estate_or_trust shall not be considered as constructively held by the corporation partnership trust or estate further if any corporation partnership estate_or_trust has a warrant or other option to acquire an interest in a business_enterprise such interest is not deemed to be constructively owned by such entity until the option is exercised sec_53_4943-8 provides in part that any interest actually or constructively owned by an estate_or_trust is deemed constructively owned in the case of an estate by its beneficiaries or in the case of a_trust by its remainder beneficiaries thus if a_trust owns percent of the stock of a corporation a and if on an actuarial basis w's life interest in the trust i sec_15 percent y's life interest i sec_25 percent and z's remainder_interest is percent under this paragraph b z will be considered to be the owner of percent of the stock of corporation a sec_53_4946-1 provides that for purposes of chapter and the regulations thereunder the following are disqualified persons with respect to a private_foundation i all substantial contributors to the foundation as defined in sec_507 d and the regulations thereunder ii all foundation managers of the foundation as defined in sec_4946 b and paragraph f i of that section iii an owner of more than percent of a the total combined voting power of a corporation b the profits interest of a partnership c the beneficial_interest of a_trust or unincorporated enterprise which is during such ownership a substantial_contributor to the foundation as defined in sec_507 and the regulations thereunder iv a member_of_the_family as defined in sec_4946 and paragraph h of this section of any of the individuals described in subdivision i ii or iii of this subparagraph v a corporation of which more than percent of the total combined voting power is owned by persons described in subdivision i ii iii or iv of this subparagraph vi a partnership of which more than percent of the profits interest is owned by persons described in subdivision i ii iii or iv of this subparagraph and vii a_trust estate or unincorporated enterprise of which more than percent of the beneficial_interest is owned by persons described in subdivision i ii iii or iv of this subparagraph sec_53_4946-1 provides that for purposes of subparagraph iii a and v of this paragraph the term combined voting power includes voting power represented by holdings of voting_stock actual or constructive under sec_4946 but does not include voting rights held only as a director or trustee sec_53_4946-1 provides that for purposes of sec_170 sec_507 sec_508 sec_509 and and chapter the term disqualified_person shall not include an organization which is described in sec_509 or or any other organization which is wholly owned by such sec_509 or organization analysis sec_4943 imposes an excise_tax on the excess_business_holdings of a private_foundation sec_4943 defines excess_business_holdings as the amount of stock in a corporation that a foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in the corporation to be permitted holdings sec_4943 provides that the permitted holdings of a foundation in a corporation are percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons in any case in which all disqualified persons together do not own more than percent of the voting_stock of a corporation nonvoting_stock held by a private_foundation is treated as permitted holdings in order to determine whether the corporation non-voting shares to be held by you are permitted holdings under sec_4943 we must first determine whether there are disqualified persons involved in the transaction sec_4943 and sec_53_4943-3 in this case brother and brother have contributed corporation non-voting stock to you that is held in donor advised funds maintained by you the donor advised funds maintained by you are described in sec_4966 and as such are treated as private_foundations for purposes of applying the excess business holding rules under sec_4943 see sec_4943 thus brother and brother are disqualified persons with respect to you as described under sec_4943 sec_4943 provides that in any case in which all disqualified persons together do not own more than _ percent of the voting_stock of a corporation nonvoting_stock held by a private_foundation shall be treated as permitted holdings sec_53_4943-3 provides that the permitted holdings of a private_foundation include any share of nonvoting_stock in a corporation when ail disqualified persons hold actually or constructively no morethan _ percent of the voting_stock of the corporation in this case after the transfer of corporation voting_stock from the revocable trusts to foundation disqualified persons as described above will not own more than _ percent of the voting_stock of corporation for the purposes of sec_4943 furthermore sec_4943 provides that the stock held by the revocable trusts and voting_trust will be considered to be owned proportionately by their beneficiaries in this case foundation will be treated as beneficially owning percent of corporation voting_stock see sec_53_4943-8 in addition since foundation is not a disqualified_person with respect to you because it is an organization described in sec_509 disqualified persons brother and brother will hold no more than percent of corporation stock therefore corporation non- voting_stock to be held by you will be treated as permitted holdings for purposes of sec_4943 and sec_53_4943-3 because disqualified persons will not own more that -_ percent of corporation voting_stock ruling based on your facts and representations we rule as follows upon the transfer of the beneficial_ownership of percent of corporation voting_stock to foundation the corporation non-voting shares to be held directly by you will be permitted holdings and will not be excess_business_holdings within the meaning of sec_4943 this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it that it may not be used or cited by others as precedent sec_6110 provides this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described and in particular it does not address tax matters relating to grantor trusts powers of appointment or gift and estate taxation because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
